Citation Nr: 1449325	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.  This matter is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which continued a 10 percent rating for left foot plantar fasciitis.  In March 2014, a Travel Board hearing was held before the undersigned.  In an August 2014 letter, the Board attempted to clarify the Veteran's representation, as the VA Form 21-22 of record identified The American Legion as the representative, but the Veteran testified that he was represented by someone else.  He did not respond to this letter and thus the Board will presume that the Veteran remains represented by The American Legion. 

The Board notes that additional evidence relevant to the claim, namely a May 17, 2014, VA foot disorders examination, was added to the file after the case was certified and transferred to the Board.  During his March 2014 Travel Board hearing, the Veteran specifically waived initial RO consideration of additional evidence, to specifically include examination reports, that was added to the file subsequent to the Travel Board hearing.  Therefore, the Board may properly consider such additional evidence.  38 C.F.R. § 20.1304.


FINDING OF FACT

At no time during the appeal period is the Veteran's left foot plantar fasciitis shown to have been manifested by moderately severe or greater symptomatology, or by loss of use of the foot.


CONCLUSION OF LAW

A rating in excess of 10 percent for left foot plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.72 Diagnostic Code (Code) 5284 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how disability ratings and effective dates of awards are assigned.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in July 2010, May 2012, and August 2013 and May 2014; those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  

At the Travel Board hearing in March 2014, the undersigned identified the issue on appeal and discussed the Veteran's symptomatology that he contends warrants an increased rating.  The undersigned sought to identify any outstanding evidence that might substantiate his claim.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran has not alleged that notice at the hearing was less than adequate.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating was received in June 2010.  He contends that his left foot plantar fasciitis is more severe than what is currently reflected by the 10 percent rating.  

A Social Security Administration (SSA) disability determination indicated that the Veteran has been considered disabled since April 2002 due to nonservice-connected disorders, namely, carpal tunnel syndrome, peripheral neuropathy, myopathy, hypertension, vertigo, sleep apnea, and depression, in addition to plantar fasciitis.  

On July 2010 VA examination, the Veteran reported pain at an intensity of 3 out of 10.  He reported using an arch support with minimal alleviation of pain.  He indicated having flare-ups approximately once a week, with any type of extended standing.  He reported being able to walk less than 15 minutes or less than 50 feet.  He denied any weakness, stiffness, heat, redness, or fatigability.  He reported that most of the pain is with prolonged standing and walking and is better at rest.  An evaluation revealed no evidence of deep vein thrombosis or infection.  The skin was intact and there was no erythema, fluctuance or any swelling appreciated.  He was tender to palpation over the plantar aspect of his plantar fascia, but was otherwise non-tender elsewhere.  The examiner noted that the Veteran walked with a slight antalgic gait, but indicated no callosities or break-down or unusual show pattern in the left lower extremity.  The Veteran was able to do a single toe raise and heel raise without any difficulty.  He had a palpable dorsalis pedis and sensation was intact to light touch.  There was no evidence of hammer toes and he had a normal arch without any claw foot.  There was no evidence of flat foot.  X-rays showed a plantar fascia spur over the plantar aspect of his calcaneus, but did not show evidence of fractures or dislocations.  The diagnosis was left foot chronic plantar fasciitis.  The examiner acknowledged that the Veteran had pain, but indicated there was no change in range of motion due to pain.  The examiner stated that it is reasonable that this Veteran could have increasing pain and decreasing range of motion with exercise or increased activity.

On May 2012 VA foot examination, the examiner noted that the Veteran did not have a foot condition (other than flat foot).  The Veteran reported onset of foot pain in approximately 1996, with current foot pain at an intensity of 5-6 out of 10 with weight-bearing activity and 1 out of 10 at rest.  He reported pain primarily located in the heels that occurs with prolonged standing and walking.  An evaluation showed that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, weak foot, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner did note that there was a palpable soft tissue mass (5mm x 5 mm) at the medial arch of the plantar fascia on the left foot, but only with mild tenderness to palpation.  The examiner noted that the Veteran has decreased arches and a callus at the medial aspect of the heels bilaterally.  The examiner indicated that all findings were consistent with moderately-severe bilateral pes planus, and that there were no other significant bony and soft tissue abnormalities noted.  Further, it was noted that the Veteran wears shoe inserts for flat feet.  Diagnostic imaging showed the presence of arthritis in the right foot only and evidence of small posterior and plantar calcaneal spurs in the left foot.  There was no other bony or soft tissue abnormality in the left foot.

The examiner concluded that while there was palpable soft tissue swelling at the left plantar fascia, there was no decreased range of motion, laxity, objective weakness, flare-ups, or gross instability during examination.  There was mild tenderness to palpation, but no additional loss of motion or function after 3 repetitions.  The examiner noted that the Veteran was able to stand, walk, and ambulate without difficulty.  He did note that it is conceivable that the Veteran's "verbalized foot pain could further limit function, particularly after prolonged walking and standing activities."

On August 2013 foot examination, the examiner diagnosed plantar fasciitis, with associated symptoms including palpable knots and swelling at the arch of the foot.  To control his pain, the Veteran reported taking pain medications and doing stretching exercises.  He indicated that his last treatment was approximately 2 years prior (arch supports).  A physical examination revealed that the Veteran did not have Morton's neuroma, metatarsalgia, a hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  There was also no evidence of bilateral weak foot.  The Veteran was noted to wear inserts constantly.  Imaging studies of the foot showed no abnormal findings.

In March 2014, the Veteran testified that his left foot is sore all the time and that it has a knot on it.  He reported that his foot will go numb if he stands for too long and that he will feel a burning sensation due to the numbness.

On May 2014 VA foot conditions, including flatfoot, examination, the Veteran described chronic bilateral foot pain, localized to the plantar fascia, with incidental plantar fascia nodules.  He did not report flare-ups or any functional loss.  On examination, the Veteran was noted to have pain on use of both feet, not accentuated on manipulation.  He did not have swelling, characteristic calluses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height, or marked deformity of the feet.  There was also no marked pronation and the weight-bearing line did not fall over or medial to the great toe.  He did not have inward bowing of the Achilles tendon and there was no marked inward displacement or severe spams of the Achilles' tendon on manipulation of the feet.  It was noted that the Veteran does wear arch supports.  There was no evidence of Morton's neuroma, metatarsalgia, a hammer toe, hallux valgus, or hallux rigidus.  The examiner noted that there was no pain in the Veteran's left foot on physical examination and no pain, weakness, fatigability or incoordination that significantly limits the functional ability of the left foot during flare-ups or when the foot is used repeatedly over a period of time.  Imaging studies of the left foot did not show arthritis.

The Veteran's left foot plantar fasciitis has been rated under Code 5284.  Under Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Code 5284.  A note to Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id.

The words slight, moderate, moderately severe, and severe as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's left foot plantar fasciitis were of, or approximated, a severity warranting a rating in excess of 10 percent.  In this regard, on July 2010 VA examination, the Veteran specifically denied any weakness, stiffness, heat, redness, or fatigability.  On May 2012 VA examination, the examiner found no decreased range of motion, laxity, objective weakness, flare-ups, or gross instability.  On May 2014 VA examination, the examiner noted that the Veteran did not have swelling, characteristic calluses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height, or marked deformity of the feet.  Significantly, the examiner noted that there was no left foot pain on physical examination and no findings of pain, weakness, fatigability, or incoordination that would significantly limit the functional ability of the left foot during flare-ups or on repetitive use.

The Board also finds it significant that on August 2013 VA examination, the Veteran indicated that his last treatment (for his foot) was approximately 2 years prior.  This lack of continuous treatment suggests that the Veteran's left foot plantar fasciitis has not been increasing in severity so as to approximate more than moderate disability.

The Board acknowledges that the Veteran has consistently reported pain (primarily with prolonged standing and walking) and there have been findings of swelling and a soft tissue mass at the medial arch of the plantar fascia on the left foot; however, there is no medical evidence to show that pain, swelling, or such soft tissue mass caused an increase in functional impairment to a degree that would support more than moderate impairment (i.e., a rating higher than 10 percent) for the appeal period under any of the applicable rating criteria.  Notably, on May 2012 examination, it was noted that the soft tissue mass caused no more than mild tenderness to palpation.  Accordingly, the Board finds that during this period, a 10 percent rating, and no higher, is warranted.  See 38 C.F.R. § 4.71a, Code 5276.

The Board has also considered other applicable codes to determine whether a higher or separate rating for the left foot may be warranted.  In this regard, the Veteran's left foot has not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Codes 5277, 5278, 5279, 5281, 5283.  With regard to pes planus, the Board notes that the Veteran has filed a claim for this disability and the matter is currently at the RO.

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Code 5284 is not predicated on loss of range of motion.  Moreover, pain on use is already considered in the assigned 10 percent evaluation under Code 5284.  Significantly, examiners have not found any additional loss of range of motion due to pain.  While the 2010 and 2012 VA examiners noted that it was "reasonable" (2010 examiner) and "conceivable" (2012 examiner) that the Veteran could have further limitation of function (increasing pain or decreasing range of motion) with exercise or increased activity or prolonged walking and standing activities, a higher rating is not warranted based on these statements alone.  The 2012 examiner's opinion in this regard is speculative given the use of the word "conceivable."  Further, that examiner did not diagnose plantar fasciitis, only pes planus, thus the possible additional limitation would necessarily be attributed to pes planus (currently, a nonservice connected disability), not plantar fasciitis.  Given that the 2010 examiner does not reflect that any further limitation of function would rise to the level of moderately severe or severe residuals and that the preponderance of the remaining evidence is against the claim, a higher rating under 38 C.F.R. §§ 4.40, 4.45 is not warranted.

Further, as the evidence in the record shows that the Veteran's symptoms have been essentially consistent throughout the appeal period, and affording the Veteran the benefit of the doubt in this regard, no staged ratings during this period are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is now being compensated with a 10 percent rating for objective findings that his left foot is affected by pain, some swelling, a soft tissue mass on the left plantar fascia, and tenderness to palpation.  The rating criteria (specifically the criteria under Code 5284) describe the Veteran's symptomatology in that they address his complaints of pain and tenderness.  The Veteran is not complaining of anything else that is not being compensated.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due solely to his service-connected left foot plantar fasciitis.  On July 2010 VA examination, the examiner noted that the Veteran has been unemployed for the past 5 to 10 years due to a repetitive motion injury and that he is currently on SSA disability.  Such SSA disability determination notes that the Veteran has been considered disabled due primarily to disorders of the muscle, ligament, and fascia, and secondarily due to essential hypertension.  Here, the Board notes that disorder of the fascia is only a component of the SSA decision finding the Veteran disabled, and is not the sole disability causing his unemployment.  Further, the Veteran is not service-connected for any muscle disorder, ligament disorder, or hypertension.  In addition, although the Veteran has reported that his feet decrease his ability to perform prolonged standing activities, he has not alleged that his left foot has caused him to be unemployed.  He has had many opportunities, including in a hearing before the undersigned, to make this contention, but has not made such allegation.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for left foot plantar fasciitis is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


